ON REHEARING
BOOKOUT, Judge.
Appellee urges in application for rehearing that the rationale expressed in Haden v. Lee's Mobile Homes, Inc., 41 Ala.App. 376, 136 So.2d 912 (1961), cert. denied, 273 Ala. 708, 136 So.2d 920, would support the instant trial court’s order to repay the fine and court costs. We disagree.
Haden, supra, clearly states that Art. I, § 14, of the Alabama Constitution, “prohibits a personal action against the State Tax Commission to recover money paid as a license tax under protest.” The Haden decision points out that under the then revenue statutes, Tit. 51, §§ 890 and 891, Code of Alabama 1940, certain taxes could be paid under protest, and their validity or amount could be determined by an action in the nature of a declaratory judgment. That specific and limited statutory procedure did not authorize money judgments against the state or against the taxing official, and neither can it be extended to authorize a trial judge in a habeas corpus action to order the state to repay to a defendant a fine and court costs.
OPINION EXTENDED; APPLICATION OVERRULED.
All the Judges concur.